BROCK, J.
The crux of defendant’s appeal is his argument that the payments required of him under the order are excessive in the light of his present circumstances. It is defendant’s contention that he will be earning less money because of the high interest rates and consequent slow down in the building trade, and that the values of his property will be depressed. On the other hand plaintiff contends that the building trade will become more profitable- and the values of defendant’s properties will be -inflated. The entire appeal deals in speculations as to what defendant’s financial situation may or may not become.
From the record before us we cannot say that the trial judge exceeded his discretionary authority. Unless an abuse of discretion is shown the order must stand.
The order is temporary in nature, and if future circumstances justify a change, defendant is at liberty to seek relief in the trial court by motion in the cause.
Affirmed.
Britt and Hedrick, JJ., concur.